Citation Nr: 0922498	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remand.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is not related to active service. 

2.  The evidence of record demonstrates that tinnitus is not 
related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008). 

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed 


in order to substantiate the claim, and it must assist the 
Veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a readjudication of the Veteran's claims, September 
2003 and May 2007 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a readjudication of the claim).  The letters also 
essentially requested that the Veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his identified private treatment records, 
and his VA examination reports.  In addition, pursuant to a 
May 2007 Board remand, the RO requested that T.H., D.O., the 
private physician who provided the July 2003 opinion that the 
Veteran's hearing loss "may be due to his history as a Naval 
Jet Engine Mechanic," provide the basis of his opinion.  
However, Dr. T.H. did not provide any new or additional 
evidence in response to the RO's request.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Finally, there is no indication in 
the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional 


notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473. 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  In various lay 
statements, the Veteran stated that he was exposed to 
constant loud noise of aircraft engines while working on the 
flight deck during service, that one of his job duties was to 
maintain a small jet engine which was used to start larger 
engines, and that he was not provided with hearing protection 
while he was exposed to these noises.  Consequently, the 
Veteran contends that his 


current bilateral hearing loss and tinnitus are the result of 
exposure to these loud noises during service.  The Veteran's 
personnel records reflect that his military occupational 
specialty was a motorized vehicle mechanic.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of bilateral hearing loss 
or tinnitus.  A February 1963 entrance examination reveals 
the Veteran's ears were normal.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
5 (15)
0 (5)
LEFT
10 (25)
10 (20)
5 (15)
0 (10)
5 (10)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.).  The February 1963 entrance examination report 
also reflects whispered and spoken voice test results of 
15/15 in both ears.  

In February 1967, another audiological evaluation was 
performed.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

A May 1967 reenlistment examination reflects that the 
Veteran's ears were normal.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
5 (15)
5 (15)
10 (15)
LEFT
0 (15)
5 (15)
5 (15)
15 (25)
5 (10)

The Veteran's service treatment records show that the veteran 
underwent an audiological examination during his April 1968 
separation examination.  However, in his February 2005 
substantive appeal, the Veteran stated that he disputed 
whether a proper hearing examination was provided after his 
active duty exposure.  Nevertheless, the April 1968 
separation examination report reflects that the Veteran's 
ears were normal on clinical examination and that puretone 
thresholds were 0 decibels at each of the pertinent levels.  
There were no complaints of hearing loss or tinnitus noted on 
the Veteran's separation examination, or in any service 
treatment record in the claims file.

In support of his claim, the Veteran submitted a July 2003 
letter from T.H., D.O., which reflects that Dr. T.H. saw the 
Veteran for a complete physical and recommended that the 
Veteran schedule an audiogram with VA because he "felt [the 
Veteran's] loss of hearing (Sensori-Neural) may be due to his 
history as a Naval Jet Engine Mechanic."  Dr. T.H.'s 
treatment records are negative for any diagnoses of or 
treatment for bilateral hearing loss or tinnitus.

In November 2003, the Veteran underwent a VA audiological 
examination.  The Veteran complained of bilateral hearing 
loss and tinnitus.  He described the tinnitus as "crickets 
in the distance and also ringing."  The Veteran noted that 
his tinnitus worsened in the previous three years following 
intervention for a heart condition, and that it was not loud 
or consistent until that time.  He reported that he was 
assigned to aircraft carriers as a jet engine mechanic during 
service.  After service, he worked for four months building 
aircraft engines, one year performing roadwork using a 
backhoe and driving a dump truck.  For the following nine 
years, the Veteran worked as a security officer and was 
required to qualify on his weapon only once during that time 
at the police academy, and wore hearing protection.  The 
Veteran reported that he was working as a computer 
programmer.  The Veteran reported a history of recreational 
noise exposure including rare use of non-military firearms, 
riding a motorcycle for four to five years, operating a 
riding mower every week during the summer, and using a 
chainsaw occasionally to cut wood.  He noted that he used 
hearing protection when operating power equipment if the time 
involved was lengthy.  The Veteran stated that he first 
noticed a problem with his hearing in 1968, and noted a 
difficulty understanding conversations.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
40
55
LEFT
25
15
30
20
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The external ear canals were free of debris, and a type A 
tympanogram for the right ear was consistent with normal 
values for ear canal volume, resting pressure, and static 
compliance.  Probe right ipsilateral acoustic reflexes were 
present at 500, 1000, and 2000 Hertz (Hz) between 90 to 95 
decibels.  Immittance results were not recorded for the left 
ear because a seal could not be maintained.  The diagnoses 
were bilateral mild to moderate sensorineural hearing loss 
above 1000 Hz and subjective tinnitus.  After reviewing the 
Veteran's claims file, the VA examiner concluded that the 
Veteran's bilateral hearing loss and tinnitus were "not at 
least as likely as not" related to his military service.  
The VA examiner explained that the Veteran's audiometric test 
results during service were within normal limits across the 
frequencies tested and that the Veteran's tinnitus was subtle 
or mild after discharge from service and did not become loud 
or consistent until three years previous to the examination.

In March 2009, the Veteran underwent a VA ear disease 
examination.  The report notes the Veteran's complaints of 
trouble hearing and a swooshing sensation in both ears.  The 
Veteran denied a history of ear trauma, but reported 
bilateral tinnitus which was recurrent, but not constant.  He 
denied a history of ear pain, vertigo, and dizziness, but 
noted hearing loss.  He also denied ear discharge, ear 
pruritis, balance or gait problems, and ear infection.  He 
reported a history working as a jet engine mechanic in 
service, and as a police officer, a car salesman, and a 
computer programmer after service.  Physical examination of 
the ears revealed no auricle deformity, normal external 
canal, and no aural polyps.  The tympanic membrane and the 
mastoids were normal.  There were no complications of ear 
disease or secondary conditions, and there was no evidence of 
middle or inner ear infection.  There were no signs of 
staggering gait or imbalance.  The diagnosis was "ear 
disorder."

In March 2009, the Veteran underwent another VA audiological 
examination.  The Veteran complained of bilateral hearing 
loss accompanied by constant tinnitus since service 
discharge.  He described the tinnitus as a constant sound of 
"night bugs."  He noted that the situation of greatest 
difficulty was at home and where there was background noise.  
The Veteran reported noise exposure during service including 
on the flight deck of two aircraft carriers, on the flight 
line during shore duty, portable gas turbine jet engine 
compressor to power jet aircraft, and gun firing during boot 
camp.  The Veteran noted that he wore hearing protection 
around the aircraft ground support equipment, but that he 
often had to remove his earmuffs to stick his head in the 
power unit to repair.  Post-service occupational noise 
exposure included operating a dump truck and a backhoe while 
working as a truck driver for the highway department, and 
weapon fire during qualifications as a police officer with 
hearing protection.  There was exposure to unprotected live 
fire one time.  He reported recreational noise exposure of 
hunting before service, power boating, motorcycling, use of 
home power tools, chainsaws, and gas-powered lawn equipment 
with hearing protection.  The Veteran also reported that he 
played a trumpet in an orchestra for a few years and that he 
has enjoyed scuba diving.  On the authorized audiological 
evaluation in, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
35
60
LEFT
20
25
35
45
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
Both ear canals were unremarkable after removing cerumen 
accumulations by curette.  Immittance testing revealed normal 
middle ear pressure with hyperstatic compliance in both ears.  
Contralateral acoustic reflexes were present from 1000-4000 
and absent at 500 Hz with probe right.  They were present 
from 1000-2000 Hz and absent at 500 Hz and 4000 Hz with probe 
left.  The diagnoses were bilateral high frequency 
sensorineural hearing loss with tinnitus noted to be a 
symptom associated with hearing loss.  

After reviewing the Veteran's claims file, the symptoms since 
discharge as reported by the Veteran, and reviewing the 
audiological evaluation, the VA examiner concluded that it 
was less likely as not that the Veteran's bilateral hearing 
loss and tinnitus were related to service, including 
inservice noise exposure.  The VA examiner cited the 2002 
American College of Occupational and Environmental Medicine 
Position Statement on Noise-Induced Hearing Loss for the 
propositions that "a 10 [decibel] confirmed threshold shift 
from baseline in pure tone average at 2000, 3000, and 4000 Hz 
(OSHA standard threshold shift), while not necessarily 
resulting in significant impairment, is an important early 
indicator of permanent hearing loss," and that "hearing 
loss due to noise does not progress (in excess of what would 
be expected from the addition of age-related threshold 
shifts) once the exposure to noise is discontinued."  The 
examiner compared the Veteran's May 1967 audiological 
examination to his entrance examination, and concluded that 
the threshold shifts were not confirmed to be temporary or 
permanent shifts, but that the high-frequency pure tone 
averages that target noise-induced hearing loss were only 5 
decibels poorer in 1967 compared to the 1963 averages in both 
ears.  In addition, the VA examiner noted that the first 
documented evidence of bilateral hearing loss was in 2003.  
Thus, the VA examiner concluded that the Veteran's current 
bilateral hearing loss occurred some time post-military 
service and could be related to factors such as age, post 
service noise exposure, and other factors.  The VA examiner 
also noted that the Veteran's subjective tinnitus was likely 
due to the same causal factors as the bilateral sensorineural 
hearing loss, which occurred post-service. 

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss 
and tinnitus.  Current diagnoses of bilateral hearing loss 
and tinnitus are of record.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Hearing loss was not diagnosed 
within one year of service discharge.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the 
service treatment records are negative for any tinnitus or 
hearing loss complaints, treatment, or diagnoses, the Veteran 
provided competent and credible lay statements that he was 
exposed to loud noise while working as a jet engine mechanic 
on the flight deck during service.  See Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting 
that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Thus, the Board accepts the Veteran's lay 
testimony as credible evidence that he was exposed to loud 
noise while in the military.

However, the remaining evidence of record does not support a 
nexus between any inservice noise exposure and the current 
bilateral hearing loss or tinnitus.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability).  Notably, the Board 
affords more probative value to the March 2009 VA medical 
opinion than the July 2003 private medical opinion.  See 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); 
Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the 
Board must analyze the credibility and probative value of the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
Veteran).

The July 2003 private medical opinion that the Veteran's 
hearing loss "may be due to his history as a Naval Jet 
Engine Mechanic."  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (finding that medical evidence which merely 
indicated that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship); see also Obert v. Brown, 5 Vet. App. 30 
(1993)(holding that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too speculative 
to establish a nexus).  Moreover, the opinion provided no 
supporting analysis or rationale.  See Bloom v. West, 12 Vet. 
App. 185 (1999) (noting that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  The Board finds that the July 2003 private 
medical opinion to be speculative.  It is therefore of little 
evidentiary value and amounts to what in essence is 
"nonevidence" of an etiological relationship to service.  
See Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding 
that where a physician is unable to offer a definite causal 
relationship that opinion may not be utilized in establishing 
service connection as such an opinion is nonevidence).  

In contrast, the March 2009 VA medical opinion that the 
Veteran's bilateral hearing loss and tinnitus are not related 
to service, has significant probative value because it was 
based on a review of the claims file and examination of the 
Veteran, and the examiner recited the relevant history and 
facts, and provided thorough supporting analysis and 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion); 
Hernandez-Toyens, 11 Vet. App. at 382; see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting 
that review of the claims file by a VA examiner does not 
automatically render the opinion persuasive, because the 
central issue is whether the examiner was informed of the 
relevant facts in rendering a medical opinion).  

Thus, the Board finds the July 2003 private medical opinion 
of questionable probative value and attaches more weight to 
the March 2009 VA examiner's opinion.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001) (holding that the Board may 
appropriately favor the opinion of one medical authority over 
another).

Additionally, although the Veteran's statements are competent 
evidence to report what symptoms of hearing loss and tinnitus 
he experienced since service discharge, his statements are 
not competent evidence to establish that these symptoms 
provide complex medical opinions regarding the etiology of 
his current hearing loss and tinnitus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable symptomatology 
but not competent to establish medical etiology or render 
medical opinions).  Moreover, the March 2009 examiner 
considered the Veteran's reported symptoms since service 
discharge in formulating his medical opinion.  Accordingly, 
as there is no probative medical evidence that the Veteran's 
bilateral hearing loss and tinnitus are related to service, 
service connection is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


